The Supreme Court properly dismissed the petition because discretionary decisions of the New York State Board of Parole, which take into consideration the criteria set forth in Executive Law § 259-i (5), are not judicially reviewable (see, Matter of *629Hall v New York State Executive Dept., 188 AD2d 791; Matter of Davis v New York State Div. of Parole, 114 AD2d 412). The Board based its determination upon the extraordinarily serious and violent nature of the crimes for which the petitioner was incarcerated, which is a sufficient ground to deny parole release (see, Executive Law § 259-i [2] [c]; Matter of King v New York State Div. of Parole, 83 NY2d 788; Matter of Weir v New York State Div. of Parole, 205 AD2d 906; People ex rel. Thomas v Superintendent, 124 AD2d 848, 849).
The petitioner’s remaining contentions are not preserved for appellate review and we decline to reach them in the interest of justice. Miller, J. P., Joy, Hart and Krausman, JJ., concur.